Exhibit 10.4
 
TENANCY AGREEMENT (COMMERCIAL)
 


 
THIS TENANCY AGREEMENT is made on the29th October TwoThousand and Ten (2010)

 
BETWEEN

 
ATOMIC VISION SDN. BHD. (Company No. 914627-K), a company incorporated in
Malaysia under the Companies Act 1965 with its registered office at 37-2 (Room
1), 2nd Floor, Jalan Metro Perdana 7, Taman Usahawan Kepong, Kepong Utara, 52100
Kuala Lumpur (hereinafter referred to as “the Landlord” which expression where
the context so admits shall include the Landlords’ successors in title and
permitted assigns) of the one part.
 
AND

 
Union Hub Technology Sdn. Bhd. (Reg. No.807388-P)(hereinafter  referred toas
“the Tenant” which expression where the context so admits shall include
theTenant’s successors in title and permitted assigns) of the other part.

 
WHEREBY IT IS AGREED as follows: -
 
1. The Landlord let the Tenant take ALL THOSE PREMISES known as 11-2, Jalan
26/70A, Desa Sri Hartamas, 50480 Kuala Lumpur(hereinafter referred to as “the
said premises”) for a term of 24 months commencing on  01st DCEMBER 2010to
30th   NOVEMBER2012at the monthly rental of Ringgit Malaysia Two Thousand Five
Thousand  (RM2,500.00) excluding GST:

 
2. The monthly rental amount of Ringgit Malaysia Two Thousand Five Hundred Only
(RM2.500.00) -any announcement/revision made on GST by the government would
similarly be applied-shall be payable in advance on the first day of every
calendar month of the term hereby created, without demand or any deduction or
notice in advance to the Landlord.

 
3. THE TENANT hereby agrees with the Landlord as follows: -
 
ADVANCE RENTAL PAYMENT & SECURITY DEPOSIT
 
(a) To pay the rental to the Landlord on the dates and in the manner aforesaid;
 
(b) To pay the Landlord immediately on signing of this Agreement RM7,500.00
equivalent to 3 months’ rental. The sum of RM5,000.00which shall be held by the
Landlord (hereinafter called the “security deposit”) as a security deposit until
the expiration of the term hereby created. The balance of RM2,500.00 shall be
rental paid in advance forthe first month of the Tenancy covering the period
01stDecember 2010 to 31stDecember 2010. If the Tenant shall fail to perform and
observe the covenants and conditions herein contained and or if there is any
premature termination of the tenancy, the said security deposit shall be
forfeited without prejudice to any of the Landlord’s other rights and remedies
to claim for damages and compensation at law or in equity. PROVIDED ALWAYS that
if the Tenant shall duly perform and observe the Tenant’s covenants herein
contained, the Landlord shall on the expiration of the term hereby created
refund the said security deposit without interest to the Tenant within 30 days
upon determination of the tenancy or after the handover inspection has been
jointly conducted, whichever is the later.
 

Page 1 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding, Clause 3(b) above:
 
APPROVALS BY RELEVANT AUTHORITIES
 
i) in the event that at the end of 30 days from the execution of this Agreement
all necessary approvals whatsoever from all the relevantauthorities has not been
issued, the tenancy shall not commence on the date stated in Clause 1 above.
 
ii) in the event the Tenant surrenders the tenancy by reason of failure to
obtain the necessary approvals as aforestated within thestipulated time and the
failure is not by reason of any default of the Landlord, the Landlord shall be
entitled to forfeit the security depositpaid under this Agreement.
 
iii) The rental for the first month of the tenancy which has been paid in
advance by the Tenant shall be forfeited if the Tenant remains inpossession of
the premises at the expiry of 30 days from the date hereof without obtaining all
the approvals from the relevantauthorities.
 
TO INDEMNIFY LANDLORD
 
iv) To pay or indemnify the Landlord against all charges for all utilities (eg.
water, gas, electricity, sewerage fee) and for any appliances hired from or
services supplied by the various service providers  or any telephone hired from
or telephone services provided by operators of telecommunications in Malaysia or
any other suppliers and any government tax or taxes payable on such charges.
 
SALE / COLLECTIVE SALE
 
v) That the Landlord hereby reserved the right to give two (02) months notice to
the Tenant (without any compensation) after a minimum of Twelve (12)
months  period of the tenancy to vacate the premises should notice be given by
the Owner to hand over the premises due to an En-Bloc/Collective Sale / Sale of
the building.
 
LIABILITY OF TENANT
 
4. (a) At the Tenant’s own cost and expense to keep in good and tenantable
repair and condition the said premises including all doors, glass windows,
shutters, locks and thesanitation and water apparatus and air- conditioning
units hereof together with furniture fixtures and fitting throughout the tenancy
and also to make good any stoppage of or damage to any pipes caused by the
negligence of the Tenant, servants, agents, customers, licensees or invitees.
 
INTERIOR REPAIRS
 
(b) To replace blown electric bulbs/tubes and to repair all leakages at the
Tenant’s own cost and expense.
 
 

Page 2 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 
 
(c) To permit the Landlord and their authorized agent(s) with or without workmen
and others at all reasonable times upon prior appointment to enter upon the said
premises and examine the state and condition thereof and the furniture fixtures
and fittings and thereupon the Landlord may serve on the Tenant notice in
writing specifying any repairs to be effected on damage caused by negligence of
the Tenant, his employees, servants or licensees necessary to be done and
require the Tenant forthwith to execute the same and if the Tenant shall not
within ten (10) days after the service of such notice proceed diligently with
execution of such repairs therein the Landlord or his agents shall have the
right to enter upon the said premises and the said premises shall be forthwith
recoverable by action. The Landlord shall be entitled to deduct the cost of
repair from the security deposit whereupon the Tenant shall pay such amount to
the Landlord so that the deposit shall always remain at RM5,000.00
 
ACCESS TO PREMISES FOR NEW TENANTS
 
(d) To permit the Landlord and/or their authorised agent(s) three (3) calendar
months prior to the expiry of the term hereby created, upon prior appointment to
bring prospective tenants to view the said premises for the purpose of letting
the same. In addition, to permit the Landlord from time to time by prior
appointment to bring prospective purchasers to view the said premises for the
purpose of selling the same, in which case the sale would be subjected to terms
and conditions hereby created.
 
AUTHORIZED USE AS INTENDED OFFICE
 
(e) At all times, to use the premises or any part thereof strictly for the
purpose of as authorized by the landlord . At all times, the usage of the
premises for any purpose whatsoever shall be subject to the approval of
Landlord. At all times the Tenant shall comply with the Rules and
Regulations(for which it is licensed to operate) and by-laws of the local
authorities.
 
CHANGE OF BUSINESS BY TENANT
 
(f) In the event the Tenant ceases to operate the intended business at the
premises as aforesaid during the term, then, unless the Landlord and/or the
relevant/competent authorities shall have agreed to the change of business, the
Landlord shall be entitled to forfeit the deposit paid hereunder and terminate
this Tenancy Agreement but without prejudice to any right of action of the
Landlord in respect of any antecedent breach of the provisions and conditions of
this Tenancy Agreement by the Tenant and without prejudice to any other rights
at law or in equity which the Landlord may have against the Tenant.

 
STATUTORY REQUIREMENTS, PERMITS, LICENCES & APPROVALS
 
(g) The Tenant will notpermit or suffer the use of the Premises or any part
thereof for any other purpose. The Tenant shall obtain prior to the commencement
of the Tenancy and maintain throughout the term at its own cost all necessary
statutory requirements, permits, licences and approvals from the
relevant/competent authorities in connection with the Tenant’s operations as
anOFFICE.. Any delay or inability in obtaining the necessary approvals from the
relevant/competent authorities shall not be a ground for the Tenant to refuse to
make any payments due to the Landlord under or to be bound by this Tenancy
Agreement.
 
 

Page 3 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 
 
TO INDEMNIFY THE LANDLORD
 
(h) To comply in all respects and not at any time during the continuance of the
term hereby granted to do or omit or permit to be done or omitted anything on
the demised property the doing or omission of which shall be a contravention of
any provisions of all present and future laws, legislation, subsidiary
legislation, statutes, orders, by-laws, rules and regulations whatsoever
(collectively “Laws”) for the time being in force and requirements of any
competent authority and notices of orders which may be given by any
governmental, quasi-governmental, statutory or regulatory authority including
without limitation any licensing or civic authority having jurisdiction or
authority over or in respect of the premises or the user thereof, imposed on the
occupier of and relating to the premises or anything done in or upon the
premises by the Tenant, and shall indemnify the Landlord on a solicitor and
client basis against all actions proceedings damages penalties costs charges
claims and demands which may be brought or made by reason of such Laws or
requirements or notices or orders or any default in compliance with them.
 
UNAUTHORIZED ALTERATIONS AND ADDITIONS
 
(i) Not to make or permit any alterations or additions to the said premises or
to pull down or alter the construction and internal arrangement of the premises
without first obtaining the written consent of the Landlord.
 
RENT-FREE FITTING OUT PERIOD
 
(j) The Tenant shall have a 2 weeks rent-free fitting out period from 15th
November 2010 till 30th November 2010. For any fitting out works, relating to
sanitary and plumbing works, electrical works, air- conditioning and mechanical
ventilation works and fire protection works, the Tenant shall seek prior written
consent of the Landlord. such approval not to be unreasonably withheld or
delayed. The Tenant can engage his contractor to carry out the works.Not to hack
any holes or drive anything whatsoever into the walls and ceiling without first
obtaining written consent from the Landlord exceptanything reasonably done for
the purpose of hanging pictures, paintings and the like.

 
NO ILLEGAL / IMMORAL USE AND TO CAUSE NUISANCE
 
(k) Not to do or permit to be done upon the said premises by the Tenant,
servants, agents, customers, licensees or invitees anything which may be or may
become a nuisance or annoyance to or in any way interfere with the quiet and
comfort of the neighbourhood, including but not limited to permitting such
number of persons to be at the premises, which at the full discretion of the
Landlord may be or may become a nuisance or annoyance to or in any way interfere
with the quiet and comfort of the Building.
 
(l) Not to engage any foreign person(s) without a valid work permit or
employment pass for the purpose of working on the premises.
 
(m) Not to use the said premises for any illegal or immoral purposes including
but not limited to the provision of shelter for persons without valid travel
documents or passes issued by the immigration authorities.
 
(n) Not to mortgage, assign, sublet, license, share or part with the actual or
legal possession of the said premises or any part thereof without first
obtaining the written consent of the Landlord.
 
 

Page 4 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 
 
NO OBSTRUCTION
 
(o) Not to store any goods or things upon or otherwise obstruct, litter or make
untidy the common areas in the Building.
 
(p) Not to block up darken or obstruct or obscure any of the windows or lights
in the said premises or the Building except otherwise permitted or with the
knowledge of the landlord.
 
NOT TO AFFIX UNAUTHORIZED SIGN(S) ON BUILDING EXTERIOR
 
(q) Not without the written consent of the Landlord to affix or otherwise
exhibit or permit to be affixed or otherwise exhibited upon the exterior of the
said premises or any part thereof any signboard, name-plate, placard, poster or
advertising material or the like whatsoever provided that the Landlord shall not
unreasonably withhold his consent to the erection by the Tenant of a sign board
of a reasonable size at the entrance to the said premises.
 
NO UNAUTHORIZED FOOD/DRINKS/TOUTING
 
(r) Not without the written consent of the Landlord to permit the vendor of food
or drinks or the servants or agents of such vendor to bring onto thesaid
premises which consent shall not be unreasonably withheld.
 
(s) Not to tout or permit his servants or agents to tout or to use freelance
touts in the common areas of the Building or any part thereof.
 
OBSERVANCE AND PERFORMANCE OF RULES & REGUALTIONS
 
(t) To observe and perform and to cause all its employees, independent
contractors, agents, invitees and licensees to observe and perform all the rules
and regulations made/imposed by the Management Corporation Strata Title of the
Building.
 
NOTICE RECEIVED FROM GOVT/STAT PUBLIC, ETC
 
(u) Should the Tenant receive any notice from any governmental, statutory public
or the public amenities service providers with respect of the said premises to
give notice thereof forthwith in writing to the Landlord.
 
DANGEROUS MATERIAL
 
(v) Not to keep or permit to be kept on the said premises or any part thereof
any materials of a dangerous or explosive nature the keeping of which may
contravene and/or breach any local statutes or regulations whereby the Landlord
shall be exposed to penalty, fine and forfeiture or in respect of which an
increased rate of insurance may be required.
 
NOTIFICATION TO LANDLORD OF ANY OUTBREAK OF FIRE, ETC
 
(w) To give to the Landlord and/or its authorised representative notification as
soon as practicable of any outbreak of fire on the said premises and/or any
damage or destruction caused by acts of terrorism, explosions, storms, tempest,
floods or aircraft dropped therefrom.
 
INSURANCE / CLAIMS DUE TO TENANT’S NEGLIGENCE
 
(x) Not to do or permit or suffer to be done anything whereby any policy or
policies of insurance on the said premises against damage by fire may become
void or voidable or whereby the rate of premium thereon might be increased and
to repay to the Landlord all sums paid by way of increased premiums and all
expenses incurred in or about any renewal of such policy or policies rendered
necessary by a breach of this covenant and any such payments shall be added to
the rent hereby reserved and be recoverable as rent.
 
 

Page 5 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 
 
5. At the expiration of the term hereby created to peaceably deliver up the
Landlord the said premises together with all the furniture fixtures and fittings
in reasonable condition, authorised alterations or additions and damage by fair
wear and tear and Act of God excepted. In the event damages caused due to act of
negligence by the Tenant, servants, agents, customers, licensees or invitees,
replacement cost of the items less depreciation (if any) will be borne by the
Tenant.
 
ERECTIONS ON EXTERNAL WALLS
 
6. Not to erect or permit to project outside the said premises any radio or
television aerial or antenna or any other similar devices or equipment nor do or
permit to be done anything to the external walls of the said premises or the
Building in which the said premises are comprised which may in the opinion of
the Landlord may or alter the appearance of the Building or which may be
objected to by the governing authorities.
 
THIRD PARTY CLAIMS
 
7. To be wholly responsible for and to indemnify the Landlord against any
proceedings actions claims or demands whatsoever by any person for loss and
damage suffered as a result of the want of repair of the premises or any
apparatus, installation or wiring upon or in the premises or the spread of fire
or the overflow of water or the escape of any substance or anything from the
said premises due to the default or negligence of the Tenant, servants, agents,
licensees or invitees.

 
YIELDING UP OF PREMISES
 
8. To return to the Landlord all keys upon the expiry or earlier determination
of the term hereby created.


 
AND THE LANDLORD hereby agrees with the Tenant as follows: -


 
PAYMENT OF TAXES
 
9.(a) Save as otherwise set out in this Agreement, to pay all taxes, assessments
and any insurance premium payable by the Landlord in respect of the said
premises during the term hereby created.
 
QUIET POSSESSION / ENJOYMENT
 
(b) That the Tenant paying the rental and all other charges hereby reserved and
observing and performing the several covenants and stipulation herein contained
shall peaceably and quietly hold and enjoy possession of the said premises
during the term hereby created without any interruption by the Landlord or any
person or persons claiming under or in trust for the Landlord.
 
ACCESS OF PREMISES DURING FITTING OUT PERIOD
 
(c) Subject to Clause 4(b) and 4(c) above, to allow the Tenant to enter into
possession of the said premises prior to execution of this Agreement and remain
therein rent free for a period from15th November 2010 till 30th  November
2010for the purpose of renovation works subject to the Tenant complying with all
legal requirements and in particular the terms of Clause 4(l) above.
 
 

Page 6 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 
 
AND PROVIDED ALWAYS and it is hereby agreed as follows: -
 
DEFAULT OF TENANT
 
(d) If rent hereby reserved or any part thereof shall be unpaid for five (5)days
after becoming payable (whether formally demanded or not) OR ifany covenants or
stipulations on the Tenant’s part herein containedshall not be performed or
observed OR if any time the Tenant shall enter into any composition with his
creditors or suffer any distress or execution to be levied on his own goods OR
if the Tenant or any other person in whom for the time being this tenancy is
vested shall become bankrupt, then and in any of the said cases it shall be
lawful for the Landlord at any time thereafter to re-enter the said premises and
resume possession of the premises thereupon this tenancy shall be absolutely
determined but without prejudice to the right of action of the Landlord in
respect of any breach of the Tenant’s covenants herein contained.
 
RENT IN ARREARS
 
(e) Without prejudice to the rights powers and remedies of the Landlord
otherwise under this Lease, the Tenant will pay to the Landlord interest at the
rate of Twelve per cent (12%) per annum of any monies due but unpaid for five
(5) days by the Tenant to the Landlord on any account whatsoever pursuant to
this Lease such interest to be computedon the basis of a 365 day year from the
due date for payment of the moneys in respect of which the interest is
chargeable until payment of such moneys in full and to be recoverable in like
manner as rent in arrears. PROVIDED THAT the said rate of interest shall apply
both before as well as after judgment and any period of less than one month
shall be treated as a period of one month. The Landlord shall be entitled to
recover such interest from the Tenant as though such interest was rent in
arrears.
 
UNTENANTABILITY LEADING TO SUSPENSION OF RENT
 
(f) In the event that the said premises or any part thereof at anytime during
the term hereby created is damaged or destroyed by fire, Act of God or other
cause beyond the control of the Landlord so as to render the said premises unfit
for use or access thereto impossible then the rental hereby reserved or a fair
proportion thereof according to the nature an extent of the damage sustained
shall be suspended until the said premises shall again be rendered fit for
occupation and use or until access thereto may be obtained.
 
NOTICE TO BE SERVED BY LANDLORD AND TENANT
 
(g) Any notice under this Agreement required to be served upon the Tenant shall
be in writing and shall be sufficiently served if forwarded to the Tenant by
registered post to the abovementioned address11-2, Jalan 26/70A, Desa Sri
Hartamas, 50480 Kuala Lumpur or to its last known place of business in Malaysia
AND any notice required to be served upon the Landlord shall be served if
delivered personally or sent to the Landlord  by registered post or sent to the
Landlord at their last known address. Any notice sent by registered post shall
be deemed to be given at the time when in due course of post it would be
expected to be delivered to the address to which it is sent.
 
UNTENANTABILITY LEADING TO TERMINATION OF LEASE
 
(h) Notwithstanding anything to the contrary, in the event of the complete
destruction of the said premises by a cause beyond the control of both parties
hereto; either party may terminate this Agreement immediately without being
liable therefore to the other party.
 
 

Page 7 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 
 
STAMP DUTY
 
(i) The cost of stamping of this Agreement in duplicate shall be borne by the
Tenant and paid forthwith upon the Tenant’s execution of this Agreement.
 
OPTION TO RENEW
 
(j) The Landlord shall on the written request of the Tenant made at least 3
months before the expiration of the term hereby created and if there shall not
at the time of such request be any existing breach or non observance of any of
the covenants contained herein grant the Tenant an extension of 12 months from
the expiry of the term created herein on the same terms and conditions except
for the rent payable which shall be mutually agreed upon. If before the expiry
of the existing term there is no mutual agreement on the rental the Tenant shall
not be entitled to an extension of the tenancy under this Agreement.

 
NON-LIABILITY OF LANDLORD
 
10. Notwithstanding anything to the contrary in this Agreement, the Landlord
shall not in any way whatsoever or howsoever be responsible or liable to the
Tenant or the Tenant’s licensees servant agents or other persons in the said
premises or calling upon the Tenant or the immediate occupant in respect of any
happening or injury suffered or damage to or loss of any chattel or any
apparatus or other equipment, electronic, electrical or otherwise or property
sustained on the said premises or in the building or buildings adjacent thereto
owing to any failure, malfunction explosion or suspension of the electricity or
gas or water supply to the said premises or any leakage of water from anywhere
or the influx of rain water into the said premises or any act, omission,
default, misconduct or negligence of any partner or other servant or employee,
independent contractor or agent of the Landlord in or about the performance or
purported performance of any duty relating to the provision of the said services
or facilities or any of them.
 
ASSIGNMENT OF LEASE
 
11. The Landlord shall be at liberty at any time to assign this Agreement and
the benefit thereof to any party or person as the Landlord shall deem fit.
 
WAIVER OF DEFAULT
 
12. No condoning, excusing or overlooking by the Landlord of any default, breach
or non-observance, or non-performance by the Tenant at any time or times of any
of the Tenant’s obligations herein contained, shall operate as a waiver of the
Landlord’s rights hereunder in respect of any continuing or subsequent default,
breach or non-observance or non-performance, or so as to defeat or affect in any
way the rights and remedies of the Landlord hereunder in respect of any such
continuing or subsequent default or breach, and no waiver by the Landlord shall
be inferred from, or implied by anything done or omitted by the Landlord unless
expressed in writing and signed by the Landlord. Any consent given by the
Landlord shall operate as a consent only for the particular matter to which it
relates and in no way shall be considered as a waiver or release of any of the
provisions hereof nor shall it be construed as dispensing with the necessity of
obtaining the specific written consent of the Landlord in the future, unless
expressly so provided.
 
 

Page 8 of 9 Tenant Landlord

 
 

--------------------------------------------------------------------------------

 


INSOLVENCY
 
13.In the event that the Tenant shall become insolvent or make any composition
or arrangement with his creditors or shall suffer any execution to be levied on
its goods, this Agreement shall forthwith terminate and the Landlord shall
beentitled forthwith to re-enter the said premises but otherwise without
prejudice to the Landlord’s all other rights and remedies under this Agreement.
 
GOVERNING LAW
 
14. The law applicable in any action arising out of this Agreement shall be the
law of Malaysia and the parties hereto submit themselves to the exclusive
jurisdiction of the courts of Malaysia.
 

 
 
IN WITNESS WHEREOF the parties hereto to have hereunto set their hand the day
and year first before written.
 


SIGNED BY LANDLORD:
   
ATOMIC VISION SDN. BHD. (914627-K)
)
 
37-2 (Room 1), 2nd Floor,
)
 
Jalan Metro Perdana 7
)
 
Taman Usahawan Kepong,
)
 
Kepong Utara
)
 
52100 Kuala Lumpur)
         
In the presence of:
)
 
Name:
)
 
NRIC No.
)
                   
SIGNED BY TENANT:
   
Union Hub Technology Sdn. Bhd.
)
 
(Reg. No.807388-P)
)
 
Address same as the “said premises”
)
       
In the presence of:
)
 
Name :
)
 
NRIC No.
)
 

 
 
 
 
 

Page 9 of 9 Tenant Landlord

 

--------------------------------------------------------------------------------